DETAILED ACTION
This Office Action is in response to Application No. 17/038,970 filed 09/30/2020.  Claims 1-20 are pending and have been examined.
The information disclosure statement (IDS) submitted on 05/11/2021 was considered by the examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 10, 12, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Marsella (US 2014/0267313) in view of Mattingly (US 2010/0306655).
Consider claim 1, Marsella clearly teaches a method for processing data, (Fig. 1) comprising:
(Text 102 or audio file 120, [0023], [0026])

extracting first feature data from the message; (Elements of text 106 or elements of the audio file 124, [0023], [0026])

determining first pose data based on the first feature data; (A set of instructions for animation of the virtual character 134 is created based on the text or audio file, [0029].) and

determining a pose of a first virtual avatar based on the first pose data, and transmitting the first virtual avatar. (The set of instructions for animation of the virtual character 134 is used to animate the virtual character, [0055]-[0070].)

Marsella further teaches real-time production of the set of instructions for animation of the virtual character 134 ([0031]).  However, Marsella does not explicitly teach acquiring an interactive message, wherein the interactive message is transmitted based on live streaming data.

In an analogous art, Mattingly, which discloses a system for creating and displaying graphical avatars, clearly teaches acquiring an interactive message, wherein the interactive message is transmitted based on live streaming data. (Fig. 2: Graphical avatars 420 and text or audio messages 430 are presented with video 412 in a shared video experience, [0040]-[0044].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Marsella by acquiring an interactive message, wherein the interactive message is transmitted based on live streaming data, as taught by Mattingly, for the benefit of enhancing a group or online experience ([0004] Mattingly).

Consider claim 5, Marsella combined with Mattingly clearly teaches acquiring avatar change operation information, and changing the first virtual avatar based on the avatar change operation information. (Figs. 4 and 5: The avatar animations change over time, [0055]-[0070] Marsella.)

Consider claim 7, Marsella combined with Mattingly clearly teaches the first virtual avatar is generated based on history data, the history data at least comprising at least one of history virtual avatar data or history interactive messages. ([0096] Mattingly)

Consider claim 10, Marsella combined with Mattingly clearly teaches acquiring a first voice command from the live streaming data; ([0036] Mattingly) determining ([0026], [0038]-[0048] Marsella)

Consider claim 12, Marsella clearly teaches a method for processing data, comprising: 

displaying a first virtual avatar; (The virtual character is animated, [0031], [0068]-[0070], [0072].)

receiving first pose data of the first virtual avatar, wherein the first pose data is triggered by a message; (A set of instructions for animation of the virtual character 134 is created based on the text 102 or audio file 120, [0029].) and 

displaying the first virtual avatar based on the first pose data. (The set of instructions for animation of the virtual character 134 is used to animate the virtual character, [0055]-[0070].)

Marsella further teaches real-time production of the set of instructions for animation of the virtual character 134 ([0031]).  However, Marsella does not explicitly teach displaying a live streaming image based on live streaming data, wherein the live streaming image comprises a first virtual avatar; and displaying the first virtual avatar in the live streaming image based on the first pose data. 

In an analogous art, Mattingly, which discloses a system for creating and displaying graphical avatars, clearly teaches displaying a live streaming image based on live streaming data, wherein the live streaming image comprises a first virtual avatar; and displaying the first virtual avatar in the live streaming image based on the first pose data. (Fig. 2: Graphical avatars 420 and text or audio messages 430 are presented with video 412 in a shared video experience, [0040]-[0044].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Marsella by displaying a live streaming image based on live streaming data, wherein the live streaming image comprises a first virtual avatar; and displaying the first virtual avatar in the live streaming image based on the first pose data, as taught by Mattingly, for the benefit of enhancing a group or online experience ([0004] Mattingly).

claim 15, Marsella clearly teaches an electronic device ([0074]), comprising: 

a processor, and a memory for storing at least one instruction executable by the processor; wherein the at least one instruction, when executed by the processor, causes the processor to perform a method ([0073]-[0078]) comprising:

acquiring an interactive message; (Text 102 or audio file 120, [0023], [0026])

extracting first feature data from the message; (Elements of text 106 or elements of the audio file 124, [0023], [0026])

determining first pose data based on the first feature data, wherein the first pose data corresponds to the first feature data; (A set of instructions for animation of the virtual character 134 is created based on the text or audio file, [0029].) and  

determining a pose of a first virtual avatar based on the first pose data, and transmitting the first virtual avatar. (The set of instructions for animation of the virtual character 134 is used to animate the virtual character, [0055]-[0070].)

Marsella further teaches real-time production of the set of instructions for animation of the virtual character 134 ([0031]).  However, Marsella does not explicitly teach acquiring an interactive message, wherein the interactive message is transmitted based on live streaming data.

In an analogous art, Mattingly, which discloses a system for creating and displaying graphical avatars, clearly teaches acquiring an interactive message, wherein the interactive message is transmitted based on live streaming data. (Fig. 2: Graphical avatars 420 and text or audio messages 430 are presented with video 412 in a shared video experience, [0040]-[0044].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Marsella by acquiring an interactive message, wherein the interactive message is transmitted based on live streaming data, as taught by Mattingly, for the benefit of enhancing a group or online experience ([0004] Mattingly).

Consider claim 19, Marsella combined with Mattingly clearly teaches acquiring a first voice command from the live streaming data; ([0036] Mattingly) determining ([0026], [0038]-[0048] Marsella)

Claims 2-4, 6, 9, 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Marsella (US 2014/0267313) in view of Mattingly (US 2010/0306655) in view of Miyazaki et al. (US 2016/0134938), herein Miyazaki.
Consider claim 2, Marsella combined with Mattingly clearly teaches the first virtual avatar is determined based on a human body model. ([0058], [0059], [0070] Marsella)

However, Marsella combined with Mattingly does not explicitly teach second feature data, the second feature data comprising feature data based on first human body posture information of a target user.

In an analogous art, Miyazaki, which discloses a system for creating and displaying graphical avatars, clearly teaches second feature data, the second feature data comprising feature data based on first human body posture information of a target user. (Video of a user is captured and used to animate an avatar, [0061], [0062], [0102].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Marsella combined with Mattingly by second feature data, the second feature data comprising feature data based on first human body posture information of a target user, as taught by Miyazaki, for the benefit of animating avatars of users which have not posted comments ([0002] Miyazaki).
	
Consider claim 3, Marsella combined with Mattingly and Miyazaki clearly teaches the second feature data comprises a face feature and a human body feature of the target user. ([0102] Miyazaki)

Consider claim 4, Marsella combined with Mattingly and Miyazaki clearly teaches the human body model is determined based on model limbs, the model limbs being searched from a human body model limb library (Gestures, including hand gestures, are created and referenced by the animation subprogram to create the animation, [0058]-[0064], [0070] Marsella.) based on a voice feature, the voice feature comprising an acoustic feature of a limb ([0026], [0038]-[0048] Marsella)

Consider claim 6, Marsella combined with Mattingly and Miyazaki clearly teaches a dimension parameter of the first virtual avatar changes over time. (The size of the user characters can be adjusted, [0085]-[0087] Miyazaki.)

Consider claim 9, Marsella combined with Mattingly and Miyazaki clearly teaches recognizing second human body posture information of the target user based on the live streaming data; determining, based on the second human body posture information, first action data corresponding to the second human body posture information; and changing the pose of the first virtual avatar based on the first action data. (Video of a user is captured and used to animate an avatar, [0061], [0062], [0102] Miyazaki.)

Consider claim 13, Marsella combined with Mattingly and Miyazaki clearly teaches displaying a first action segment of the first virtual avatar based on the live streaming image, wherein the first action segment is triggered by a first voice command. (Words spoken by the user are displayed as speech balloons, [0053] Miyazaki.)

Consider claim 16, Marsella combined with Mattingly and Miyazaki clearly teaches the first virtual avatar is determined based on a human body model ([0058], [0059], [0070] Marsella) and second feature data, the second feature data comprising feature data based on first human body posture information of a target user. (Video of a user is captured and used to animate an avatar, [0061], [0062], [0102] Miyazaki.)

Consider claim 17, Marsella combined with Mattingly and Miyazaki clearly teaches the second feature data comprises a face feature and a human body feature of the target user. ([0102] Miyazaki)

Consider claim 18, Marsella combined with Mattingly and Miyazaki clearly teaches recognizing second human body posture information of the target user based on the live streaming data; determining, based on the second human body posture information, first action data corresponding to the second human body posture information; and changing the pose of the first virtual avatar based on the first action data. (Video of a user is captured and used to animate an avatar, [0061], [0062], [0102] Miyazaki.)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Marsella (US 2014/0267313) in view of Mattingly (US 2010/0306655) in view of Kurabuchi (US 2020/0077157).
Consider claim 8, Marsella combined with Mattingly clearly teaches the interactive message, and said determining the first pose data of the first virtual avatar.

However, Marsella combined with Mattingly does not explicitly teach the interactive message comprises a gift message of a virtual item, and said determining the first pose data of the first virtual avatar comprises: determining the first pose data based on the virtual item in response to the interactive message being the gift message of the virtual item.

In an analogous art, Kurabuchi, which discloses a system for creating and displaying graphical avatars, clearly teaches the interactive message comprises a gift message of a virtual item, and said determining the first pose data of the first virtual avatar comprises: determining the first pose data based on the virtual item in response to the interactive message being the gift message of the virtual item. (Figs. 5a and 5b: Gifted items are displayed as being worn by the avatar or may affect the motion of the avatar, [0086], [0087], [0092].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Marsella combined with Mattingly by the interactive message comprises a gift message of a virtual item, and said determining the first pose data of the first virtual avatar comprises: determining the first pose data based on the virtual item in response to the interactive message being the gift message of the virtual item, as taught by Kurabuchi, for the benefit of allowing users to exchange gifts.

Claims 11, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marsella (US 2014/0267313) in view of Mattingly (US 2010/0306655) in view of Akram et al. (US 2011/0246908), herein Akram.
Consider claim 11, Marsella combined with Mattingly clearly teaches receiving a voice command.

However, Marsella combined with Mattingly does not explicitly teach receiving a second voice command from the live streaming data; determining a target account based on the second voice command; acquiring second action segment 

In an analogous art, Akram, which discloses a system for creating and displaying graphical avatars, clearly teaches receiving a second voice command from the live streaming data; determining a target account based on the second voice command; acquiring second action segment data, wherein the second action segment data corresponds to the first virtual avatar and a second virtual avatar, the second virtual avatar corresponding to the target account; generating a second action segment based on the second action segment data, wherein 30 the second action segment is intended to indicate that the first virtual avatar interacts with the second virtual avatar; and changing the pose of the first virtual avatar based on the second action segment. (Fig. 17f: Emotes can be directed towards a specific user avatar, [0136], [0137]. Voice commands can be used to control the system, [0055].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Marsella combined with Mattingly by receiving a second voice command from the live streaming data; determining a target account based on the second voice command; acquiring second action segment data, wherein the second action segment data corresponds to the first virtual avatar and a second virtual avatar, the second virtual avatar corresponding to the target account; generating a second action segment based on the second action segment data, wherein 30 the second action segment is intended to indicate that the first virtual avatar interacts with the second virtual avatar; and changing the pose of the first virtual avatar based on the second action segment, as taught by Akram, for the benefit of enabling the avatars to interact with other avatars.
	
Consider claim 14, Marsella combined with Mattingly and Akram clearly teaches displaying a second action segment of the first virtual avatar based on the live streaming image, wherein the second action segment is intended to indicate that the first virtual avatar interacts with a second virtual avatar. (Fig. 17f: Emotes can be directed towards a specific user avatar, [0136], [0137] Akram.)

Consider claim 20, Marsella combined with Mattingly and Akram clearly teaches the method further comprises: receiving a second voice command from the live streaming data; determining a target account based on the second voice command; acquiring second action segment data, wherein the second action (Fig. 17f: Emotes can be directed towards a specific user avatar, [0136], [0137]. Voice commands can be used to control the system, [0055] Akram.)

Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425